Based upon information contained in I.C. File LH-0301 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1.  Decedent, John Henry Duncan, Jr., was a law enforcement officer employed by the North Carolina Highway Patrol at the time of his death on 9 January 2001.
2.  Decedent's death occurred in the course and scope of his employment when he was fatally injured in an automobile accident while in pursuit of a suspect.
3.  At the time of his death, decedent was married to and residing with Kimchi L. Duncan.  Decedent is survived by two dependent children, Justin Brady Duncan, age 1, who resided with decedent and was totally dependant upon him for support on 9 January 2001, and John Henry Duncan III, age 8, who resided with his mother and not the decedent at the time of decedent's death.
                               ***********
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1.  Decedent was an eligible employee of the North Carolina Highway Patrol as defined in N.C. Gen. Stat. § 143-166.2(d), at the time of his death on 9 January 2001.
2.  Decedent's death was the direct result of injuries incurred in the line of duty, as defined by N.C. Gen. Stat. § 143-166.2.
3.  Decedent is survived by his wife, Kimchi L. Duncan, who is eligible for the award of death benefits under N.C. Gen. Stat. § 143-166.1 etseq.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1.  The sum of $25,000.00 is hereby awarded to Kimchi L. Duncan as the qualified surviving spouse of John Henry Duncan, Jr., as follows:  the sum of $10,000.00 shall be paid immediately to Kimchi L. Duncan. Thereafter, the sum of $5,000.00 shall be paid annually to Kimchi L. Duncan as long as she remains unmarried until such time as the balance of all payments equal $25,000.00. This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. § 143-166.1 et seq.  If Kimchi L. Duncan becomes ineligible for benefits before the Award is fully paid, the balance of the payments under this Award shall be made to other eligible person(s).
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
No costs are assessed before the Commission.
This the ___ day of April, 2001.
                                   S/___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/_____________ THOMAS J. BOLCH COMMISSIONER
  S/_______________ CHRISTOPHER SCOTT COMMISSIONER